Exhibit 10.2

HILLENBRAND INDUSTRIES, INC.
STOCK AWARD
(EFFECTIVE March 16, 2006)

1. Purpose. The purpose of the Hillenbrand Industries, Inc. Stock Award
(hereinafter called the “Award”) is to promote profitability and growth of
Hillenbrand Industries, Inc. (the “Company”) by offering an incentive payable in
Company common stock to Kenneth A. Camp (“Employee”) who contributes to such
profitability and growth.

2. Amount of Award. The Company shall cause an account to be established in the
name of the Employee (“Deferred Stock Account”), which shall be assumed to be
invested in EIGHTEEN THOUSAND SIX HUNDRED AND SEVENTY ONE (18,671) shares
(“Initial Deferred Stock Award”) of common stock, no par value of the Company
(“Common Stock”). No actual shares of Common Stock shall be held in the Deferred
Stock Account, and the number of shares of Common Stock maintained in the
Deferred Stock Account (“Deferred Stock”) shall be a book entry which states the
number of shares of Common Stock the Employee would have a right to receive in
accordance with the terms of this Award. Any cash dividend paid on Common Stock
by the Company while the Deferred Stock Account exists will be assumed to be
paid on the Deferred Stock in the Deferred Stock Account and shall be assumed to
be reinvested in Common Stock on the date of such dividend payment, thereby
increasing the number of shares of Deferred Stock maintained in the Deferred
Stock Account. Any stock dividends, stock splits and other similar rights
inuring to Common Stock shall also be assumed to inure to the Deferred Stock,
which may increase or decrease the number of shares of Deferred Stock in the
Deferred Stock Account. The Initial Deferred Stock Award plus any increases or
less any decreases due to cash dividends, stock dividends, stock splits and any
other similar rights inuring to Common Stock as set forth in the two immediately
preceding sentences shall herein after be referred to as the “Deferred Stock
Award.”

If Employee’s employment with the Company or any of its Subsidiaries (as defined
in the Plan) continues uninterrupted from the effective date of this Award
through the day after the first, second, third and fourth anniversaries of such
effective date, respectively, an amount of Deferred Stock which equals a
percentage as set forth below of the Deferred Stock Award, shall be
non-forfeitable (“Vested Deferred Stock”), and the Company shall, subject to his
election to defer receipt, deliver to him shares of Common Stock equal in number
to the number of shares of Deferred Stock which became Vested Deferred Stock on
the day after such first, second, third and fourth anniversary dates as follows:


1

     
The day after the first anniversary
date of the effective date of this
Award
 

15% of the Deferred Stock Award
 
 

 
   
The day after the second
anniversary date of the effective
date of this Award
 

15% of the Deferred Stock Award
 
 

 
   
The day after the third anniversary
date of the effective date of this
Award
 

15% of the Deferred Stock Award
 
 

 
   
The day after the fourth
anniversary date of the effective
date of this Award
 

55% of the Deferred Stock Award
 
   

Any Deferred Stock maintained in the Deferred Stock Account which is not Vested
Deferred Stock shall, upon the Employee’s termination of employment, be
forfeited by Employee without the payment of any consideration or further
consideration by the Company, and neither Employee nor any successors, heirs,
assigns, or legal representatives of Employee shall thereafter have any further
rights or interest in such forfeited Deferred Stock. Any fractional shares of
Vested Deferred Stock shall be rounded up to the next whole share of Vested
Deferred Stock.

Notwithstanding the schedule set forth above, Deferred Stock maintained in the
Deferred Stock Account shall become Vested Deferred Stock upon (A) the
occurrence of any one of the following events: (i) the Employee’s employment
with the Company, one of its Subsidiaries (as defined in the Plan) or one of
their respective divisions is terminated by such applicable entity without
“cause” (as defined in that certain outstanding Employment Agreement by and
between such entity and Employee (“Employment Agreement”)) or Employee’s
termination of employment is for “Good Reason” (as defined in the Employment
Agreement) or (ii) termination of Employee’s employment with the Company, one of
its Subsidiaries or one of their respective divisions by reason of disability,
as determined by the Compensation and Management Development Committee of the
Company’s Board of Directors (the “Committee”), or death, or (B) the occurrence
of (i) a Change in Control (as defined in Section 14.2 of the Plan), or (ii) a
sale, transfer or disposition of substantially all of the assets or capital
stock of a Subsidiary (as defined in the Plan) or division of the Company or one
of its Subsidiaries for whom the Employee is employed at the time of such Change
in Control, sale, transfer or disposition. Temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and/or any of its Subsidiaries shall not be considered terminations of
employment. For purposes of this Agreement and the Plan, the Committee shall
have absolute discretion to determine the date and circumstances of termination
of Employee’s employment, and its determination shall be final, conclusive and
binding upon Employee. Except as provided in this paragraph, upon termination of
employment with the Company, one of its Subsidiaries (as defined in the Plan) or
one of their respective divisions, the Employee shall be entitled to receive
only the number of shares of Vested Deferred Stock as set forth in the vesting
schedule set forth in the second paragraph of this Section 2.

The shares of Common Stock delivered to the Employee shall be from shares held
by the Company as treasury stock or from shares of Common Stock acquired by the
Company in the open market. Subject to the Employee’s election to defer, all
shares of Common Stock to be delivered to the Employee shall be delivered (i) as
soon as administratively possible after the day after the corresponding
anniversary date, (ii) as soon as administratively possible after the Employee’s
termination of employment, or (iii) after the occurrence of the events described
in clauses (B) (i) and (ii) in the immediate foregoing paragraph of this
Section, provided that the shares of Common Stock to be delivered as set forth
herein (not deferred shares) shall be delivered no later than the 15th day of
the third month following the end of the Company’s first taxable year in which
such shares become Vested Deferred Stock. It is intended that no delivery of
shares of Common Stock will cause Employee adverse tax consequences under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”).

3. Administration of the Award. The Committee shall administer the Award. The
Committee shall have complete and full discretion in the administration and
interpretation of the terms of the Award.

4. Right to Defer Payment of Award.

(a) Election to Defer Award. The Employee may elect to defer payment of the
Award otherwise due on the anniversary date set forth in Section 2 by completing
a written election and delivering such election to the Company at least one year
prior to the applicable anniversary date; provided however, that the completion
of such written election and the delivery of such election may be at such other
date as determined by the Committee that complies with the requirements of Code
Section 409A or other applicable law to insure the validity of such deferral. At
the end of the deferral period elected by the Employee (or within a certain
period of time after the last day of the deferral period as determined by the
Committee or required by law to insure the validity of the deferral), the
Company, consistent with Section 2 and subject to Section 6, 7 and 8 shall
deliver to the Employee shares of Common Stock equal in number to the number of
Vested Deferred Stock held in the Employee’s Deferred Stock Account.

(b) Financial Hardship. A withdrawal from the Employee’s Deferred Stock Account
of Vested Deferred Stock shall be permitted prior to the termination of the
deferral period in the event that the Employee experiences an “unforeseeable
emergency” as such term in defined Section 409A(a)(2)(B)(ii) of the Internal
Revenue Code of 1986, as amended (“Code”) and the regulations issued therewith.
The Employee must apply to the Committee for an unforeseeable emergency
withdrawal and demonstrate that the circumstances being experienced were not
under the Employee’s control and constitute a real emergency, which is likely to
cause a severe financial hardship. The Committee shall have the authority to
require such medical or other evidence as it may need to determine the necessity
for the Employee’s withdrawal request. If such application for withdrawal is
permitted, the amount of such withdrawal shall be limited to an amount
reasonably necessary to satisfy the emergency need, and the Committee must take
into account any additional compensation available. If the Employee makes a
withdrawal, the amount of the Employee’s Deferred Stock Account under this Award
shall be proportionately reduced to reflect the withdrawal. Also, the
withholding requirements described in Section 7 shall also be effected before
the withdrawal. Notwithstanding anything in this Section 4(b) to the contrary,
any withdrawal for any unforeseeable emergency must comply with
Section 409A(a)(2)(B) of the Code.

5. No Rights as Stockholder. Employee shall have no rights as a stockholder with
respect to any shares of Common Stock covered by this Award until shares of
Common Stock are delivered to the Employee pursuant to the last paragraph in
Section 2 and Section 4. Until such time, Employee shall not be entitled to
dividends (except where the Employee’s Deferred Stock Account is adjusted
pursuant to the first paragraph of Section 2) or to vote at meetings of the
stockholders of the Company.

6. Compliance With Securities Laws. Prior to the receipt of any certificates for
shares of Common Stock pursuant to this Award, Employee (or Employee’s
beneficiary or legal representative upon Employee’s death or disability) shall
enter into such additional written representations, warranties and Awards as the
Company may reasonably request in order to comply with applicable securities
laws or with this Award.

7. Stock Ownership Guidelines. Employee (or Employee’s beneficiary or legal
representative upon the Employee’s death or disability) shall be bound by the
“Stock Ownership Guidelines” of the Company as may be in effect from time to
time.

8. Withholding. Any payment of Common Stock under this Award shall be subject to
applicable federal and state withholding requirements. Hence, unless the
Employee delivers a check to the Company equal to the required withholding, the
number of shares distributed shall be reduced to meet the Employee’s applicable
withholding requirements.

9. Designation of Beneficiary. The Employee shall be permitted to provide to the
Committee a beneficiary designation for receipt of his or her Award after death.
If the Employee fails to designate a beneficiary, or if the designated
beneficiary predeceases the Employee, the Award shall be paid to the deceased
Employee’s spouse, if living, or if such spouse is not living, to the deceased
Employee’s estate.

10. Adjustments. If there is a change in the outstanding shares of the Common
Stock by reason of any stock dividend or split, re-capitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change occurring after the effective date of this Award,
the Committee shall adjust the number of shares of Common Stock subject to the
Award to reflect the change, and such adjustment shall be conclusive and binding
upon the Employee and the Company.

11. Non-Transferability.

(a) The Deferred Stock, the Deferred Stock Account and the Vested Deferred Stock
may not be sold, assigned, transferred, exchanged, pledged, hypothecated, or
otherwise encumbered and no such sale, assignment, transfer, exchange, pledge,
hypothecation, or encumbrance, whether made or created by a voluntary act of the
Employee or any agent of the Employee or by operation of law, shall be
recognized by, or be binding upon, or shall in any manner affect the rights of,
the Company, its successors or any agent thereof.

(b) No amounts payable under the Award shall be transferable by the Employee
other than by his designation of a beneficiary pursuant to Section 9. The
amounts payable under the Award shall be exempt from the claims of creditors of
the Employee and from all orders, decrees, levies and executions and any other
legal process to the fullest extent that may be permitted by law.

12. Amendments to Award. The Award may only be modified upon the mutual
agreement of the Company and the Employee.

13. Source of Benefit Payments. The payment of the Award to the Employee shall
be paid solely from the general assets of the Company. Until the actual delivery
of the shares of Common Stock, the Employee shall not have any interest in any
specific assets of the Company, including shares of Common Stock, under the
terms of the Award. The Award shall not be considered to create an escrow
account, trust fund or other funding arrangement of any kind, or a fiduciary
relationship between the Employee and the Company. Until such time of payment,
no shares of the Common Stock shall be set aside by the Company for the Award.

14. Successors and Assigns.

(a) This Award is personal to the Employee and without the prior written consent
of the Company shall not be assignable by the Employee except by will or the
laws of descent and distribution. This Award shall inure to the benefit of and
be enforceable by the Employee’s guardian and legal representatives.

(b) This Award shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Award in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

15. Award Subject to Plan. This Award is subject to the terms of the Hillenbrand
Industries, Inc. Stock Incentive Plan (“Plan”). The terms and provisions of the
Plan (including any subsequent amendments thereto) are hereby incorporated
herein by reference. Except for the provisions of Section 2 above relating to
termination of employment by the appropriate entity without “cause” or by the
Employee for “Good Reason,” in the event of a conflict between any terms and
provisions contained herein and the terms or provisions of the Plan, the
applicable terms or provisions of the Plan will govern and prevail.

16. Governing Law. This Award shall be governed by and construed in accordance
with the internal laws of the State of Indiana without reference to principles
of conflict of laws. The captions of this Award are not part of the provisions
hereof and shall have no force or effect. This Award may not be amended or
modified except by a written Award executed by the parties hereto or their
respective successors and legal representatives.

17. Severability. The invalidity or unenforceability of any provision of this
Award shall not affect the validity or enforceability of any other provision of
this Award.

18. No Waiver. The failure of the Employee or the Company to insist upon strict
compliance with any provision of this Award or the failure to assert any right
the Employee or the Company may have under this Award shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Award.

19. Entire Award. The Employee and the Company acknowledge that this Award
supersedes any prior agreement between the parties with respect to the subject
matter of this Award.

20. Counterparts. This Award may be executed in counterparts, which together
shall constitute one and the same original.

Effective Date: March 16, 2006

HILLENBRAND INDUSTRIES, INC.

By:      
Rolf A. Classon
President and Chief Executive Officer


2